                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
CONTINENTAL CASUALTY COMPANY,                :              CIVIL ACTION
                                             :
                  Plaintiff,                 :
                                            :
            v.                              :               No. 17-4183
                                            :
PENNSYLVANIA NATIONAL MUTUAL                 :
CASUALTY INSURANCE COMPANY,                 :
                                            :
                  Defendant.                :
____________________________________________:


                                            ORDER

       AND NOW, this 22nd day of May, 2019, upon consideration of (1) Plaintiff Continental

Casualty Company’s (“CCC”) Motion for Summary Judgment (Doc. No. 34), Defendant

Pennsylvania National Mutual Casualty Insurance Company’s (“Penn National”) Response (Doc.

No. 41), and CCC’s Reply (Doc. No. 43); and (2) Defendant Penn National’s Motion for Summary

Judgment (Doc. No. 36), CCC’s Response (Doc. No. 39), and Penn National’s Reply (Doc. No.

42), and following oral argument held on May 10, 2019, it is hereby ORDERED that both Motions

are DENIED. A trial scheduling conference will be held on Tuesday, June 11, 2019 at 2:00 p.m.

The Conference shall be conducted by telephone. Counsel for Plaintiff shall initiate the conference

call with counsel for Defendant before calling Chambers.

       It is further ORDERED that Defendant Penn National’s Motion for Contempt directed to

Marc Zingarini (Doc. No. 32), Defendant’s Motion for Contempt directed to John J. Delany, III

and Andrew Campbell (Doc. No. 33), and Defendant’s Motion to Compel Production of

Documents (Doc. No. 27) are all DENIED WITHOUT PREJUDICE. In light of the Court’s

ruling on the cross-motions for summary judgment, and given the representations at the May 10,
2019 oral argument that some of the alleged privileges protecting the sought-after documents may

have been voluntarily waived, the parties shall meet and confer on whether these documents should

be produced for purposes of the upcoming trial. Penn National may refile these motions, if

necessary, after the meet and confer.



                                                    BY THE COURT:


                                                    /s/ Mitchell S. Goldberg
                                                    __________________________________
                                                    MITCHELL S. GOLDBERG,           J.
